Exhibit 10.2

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”), by and among Overland Storage, Inc., a
California corporation (the “Company”), on the one hand, and FBC Holdings
S.àr.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg (“Shareholder”), on
the other hand, is entered into as of this 21st day of January, 2014.

WITNESSETH

WHEREAS, the Company and the Shareholder are parties to that certain Acquisition
Agreement dated as of November 1, 2013 (the “Acquisition Agreement”), pursuant
to which, among other things, the Company shall issue to the Shareholder
47,152,630 shares of common stock, no par value, of the Company (the
“Acquisition Shares”) on or about the date hereof;

WHEREAS, the obligations of the Company and the Shareholder under the
Acquisition Agreement are conditioned, among other things, upon the execution
and delivery of this Agreement by the Shareholder and the Company;

WHEREAS, the Company’s Amended and Restated Bylaws (as amended from time to
time, the “Bylaws”) provide that (i) the specific number of directors comprising
the Company’s board of directors (the “Board”) shall be set by resolution of the
Board or the shareholders and (ii) vacancies in the Board may be filled by a
majority of the remaining directors; and

WHEREAS, the Company and the Shareholder desire to enter into this Agreement in
order to provide for certain rights and obligations with respect to the
ownership of the Acquisition Shares by the Shareholder as set forth below.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Increase in Size of Board. Effective upon the closing of the transactions
contemplated by the Acquisition Agreement (the “Closing”), the Company shall
cause the size of the Board to be set at seven (7) directors by increasing
increase the size of the Board from five (5) directors to seven (7) directors
(the “Board Increase”). The Company agrees not to increase the size of the Board
to more than seven (7) directors without the written consent of the Shareholder.

2. Board Appointments. Effective within two (2) weeks after the Closing, the
Company shall cause the Board to appoint Daniel Bordessa and Nils Hoff as
directors of the Company (the “Appointed Directors”) to fill the vacancies
created by the Board Increase, and each Appointed Director shall hold office
until the next annual meeting of the shareholders and



--------------------------------------------------------------------------------

until a successor has been elected and qualified, or until their earlier death,
resignation or removal, in each case in accordance with the Bylaws.

3. Director Nominations.

(a) Until the earlier of (i) the filing by the Company of its annual report on
Form 10-K for the fiscal year ending on or about June 30, 2015 with the U.S.
Securities Exchange Commission or (ii) September 30, 2015 (the “Expiration
Date”), at each of meeting of shareholders of the Company at which members of
the Board are to be elected, the Board or the Nominating and Corporate
Governance Committee of the Board, as applicable, shall nominate for election to
the Board up to two (2) persons (the “Director Nominees”) who are designated by
the Shareholder for election to the Board and who are reasonably acceptable to
the then-current members of the Board (it being agreed that Daniel Bordessa and
Nils Hoff shall be deemed acceptable); provided, however, that the Shareholder
shall provide the Company the names of such Director Nominees and any other
information with respect to such Director Nominees reasonably requested by the
Company no later than the date (the “Nomination Deadline”) set forth in the
Company’s then most recently filed proxy statement for its annual meeting of
shareholders before which shareholder proposals pursuant to Rule 14a-8 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), must be
submitted in order to be considered for inclusion in the Company’s proxy
materials for the applicable shareholder meeting; provided, further, that if
persons previously appointed or designated by the Shareholder are serving as
directors of the Company, such individuals shall automatically be Director
Nominees unless the Shareholder elects to designate another person to be a
Director Nominee. The Company agrees to provide the Shareholder with written
notice specifying the Nomination Deadline at least thirty (30) days prior to
each applicable Nomination Deadline. If a person designated by the Shareholder
is not reasonably acceptable to the Board, the Shareholder shall have thirty
(30) days from written notice from the Board specifying the reasons a designee
is not acceptable to refute such reasons or to designate another person to serve
as a Director Nominee.

(b) Until the Expiration Date, neither the Shareholder nor any of its Affiliates
(as defined in Rule 12b-2 under the Exchange Act) shall nominate any person for
election to the Board other than the Director Nominees pursuant to Section 3(a)
of this Agreement.

(c) In the event an Appointed Director or a Director Nominee who has been
elected or appointed to the Board, resigns, dies, is removed from or is
otherwise unable to serve on the Board, the Company shall cause the Board to
promptly appoint a person designated by the Shareholder, who is reasonably
acceptable to the then-current members of the Board, to fill the vacancy on the
Board to hold office until the next annual meeting of the shareholders and until
a successor has been elected and qualified, or until their earlier death,
resignation or removal.

4. Agreement to Vote. The Shareholder, as a holder of Acquisition Shares and/or
any other shares of common stock and other voting securities of the Company
currently held or subsequently acquired by such Shareholder (collectively, the
“Shares”), including, without limitation, any securities of the Company issued
with respect to, upon conversion of or in exchange or substitution of the
Shares, hereby agrees to hold all of the Shares registered in its

 

2



--------------------------------------------------------------------------------

name subject to, and to vote the Shares at meetings of shareholders and to give
written consent with respect to such Shares in accordance with, and shall take
all other reasonably necessary or desirable actions within its control
(including attendance at meetings in person or by proxy for purposes of
obtaining a quorum and execution of written consents in lieu of meetings) in
connection with, the provisions of this Agreement.

5. Shareholder Votes for Directors. Until the Expiration Date, in any election
of members of the Board, the Shareholder shall vote all Shares held by such
Shareholder and eligible to vote in such election (a) for the election of each
nominee (other than the Director Nominees) for election to the Board in the same
proportion that the number of shares of capital stock of the Company owned by
Unaffiliated Shareholders (as defined below) that are voted in favor of the
election of such nominee bears to the total number of shares of capital stock of
the Company held by Unaffiliated Shareholders voting with respect to the
election of such nominee and (b) against the election of each nominee (other
than the Director Nominees) for election to the Board in the same proportion
that the number of shares of capital stock of the Company owned by Unaffiliated
Shareholders (as defined below) that are voted against the election of such
nominee bears to the total number of shares of capital stock of the Company held
by Unaffiliated Shareholders voting with respect to the election of such
nominee. For purposes of clarity, it is agreed that the Shareholder and its
Affiliates may vote all of their Shares in favor of the election or retention of
the Director Nominees.

For purposes of the foregoing, “Unaffiliated Shareholders” means holders of
Shares other than the Shareholder and any of their respective Affiliates. The
Company shall timely provide to the Shareholder sufficient information to
confirm the manner in which the Shares shall be, or have been, voted at any
shareholder meeting pursuant to Section 5 of Section 6.

6. Proxy. To secure the obligations to vote the Shares in accordance with the
provisions of this Agreement, the Shareholder does hereby constitute and appoint
the then current Chief Executive Officer and the then current Chief Financial
Officer, and either of them, as each of its true and lawful proxy
and attorney-in-fact, with full power of substitution in its name, place and
stead to vote all of such Shareholder’s Shares in the manner provided in
Section 5, but only to the extent provided herein, and to make, execute, sign,
deliver and file all instruments, documents and certificates which may from time
to time be required by the laws of the United States of America, the State of
California or any other state, or any political subdivision or agency thereof,
to effectuate, implement and/or continue the provisions of Section 5, but only
to the extent provided herein. For purposes of clarity, it is expressly agreed
that such proxies shall vote all of the Shareholder’s Shares in favor of the
election or retention of the Director Nominees. It is expressly intended by the
Shareholder that the foregoing power of attorney is coupled with an interest,
is irrevocable, and shall survive the death, incapacity, dissolution, bankruptcy
or insolvency of the Shareholder or the transfer of any portion of such
Shareholder’s Shares.

7. Prohibition of Certain Actions. Until the Expiration Date, except as
otherwise specifically permitted by this Agreement or as specifically approved
in advance by the Board,

 

3



--------------------------------------------------------------------------------

the Shareholder will not, directly or indirectly, through one or more
intermediaries or otherwise, and will cause its Affiliates not to, directly or
indirectly, singly or as part of a partnership, limited partnership, syndicate
(as those terms are used within the meaning of Section 13(d)(3) of the Exchange
Act, which meanings shall apply for all purposes of this Agreement) or other
Group (each of the actions referred to in the following provisions of this
Section 7 being referred to as “Prohibited Actions”):

(a) make, or in any way participate in, any “solicitation” of “proxies” (as such
terms are defined or used in Regulation 14A under the Exchange Act) with respect
to any voting securities of the Company (including by the execution of actions
by written consent), become a “participant” in any “election contest” (as such
terms are defined or used in Rule 14a-11 under the Exchange Act) with respect to
the Company or seek to advise, encourage or influence any person or entity
(other than any Affiliate of the Shareholder, including for this purpose its
officers and directors) with respect to the voting of any voting securities of
the Company; provided, however, that the Shareholder shall not be prevented
hereunder from being a “participant” in support of the management of the
Company, by reason of the membership of the Appointed Directors or the Director
Nominees on the Board or the inclusion of the Director Nominees on the slate of
nominees for election to the Board proposed by the Company;

(b) initiate, propose or otherwise solicit, or participate in the solicitation
of shareholders for the approval of, one or more shareholders proposals with
respect to the Company as described in Rule 14a-8 under the Exchange Act or
knowingly induce any other individual or entity to initiate any shareholders
proposal relating to the Company; or

(c) publicly disclose any proposal regarding any of the actions enumerated in
this Section 7.

8. Transfer of Shares. The Shareholder covenants and agrees that during the term
of this Agreement, such Shareholder will not, directly or indirectly, transfer,
assign, sell, pledge, encumber, hypothecate or otherwise dispose (whether by
sale, liquidation, dissolution, dividend or distribution) of or consent to any
of the foregoing (“Transfer”), or cause to be Transferred, any of the Shares to
(i) any of its Affiliates or (ii) any person or entity who, immediately after
such Transfer, would hold, together with its Affiliates, more than twenty
percent (20%) of the outstanding voting securities of the Company, without, in
either case, such Affiliate or other Person first agreeing in writing to be
bound by the terms of this Agreement as a Shareholder hereunder.

9. Representations and Warranties of each Shareholder. The Shareholder on its
own behalf hereby represents and warrants to the Company, severally and not
jointly, with respect to such Shareholder and such Shareholder’s ownership of
the Shares as follows:

(a) Such Shareholder has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly authorized, executed and delivered by such Shareholder and
constitutes a valid and binding obligation of such Shareholder enforceable in
accordance with its terms, except as enforcement

 

4



--------------------------------------------------------------------------------

may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and by general principles
of equity (regardless of whether considered in a proceeding in equity or at
law). Other than any filings by Shareholder with the Securities and Exchange
Commission, the execution, delivery and performance by such Shareholder of this
Agreement does not require any consent, approval, authorization or permit of,
action by, filing with or notification to any governmental entity, other than
any consent, approval, authorization, permit, action, filing or notification the
failure of which to make or obtain would not, individually or in the aggregate,
be reasonably expected to prevent or materially adversely affect such
Shareholder’s ability to observe and perform such Shareholder’s obligations
hereunder.

(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, nor compliance with the terms hereof,
will violate, conflict with or result in a breach of, or constitute a default
(with or without notice or lapse of time or both) under any provision of, any
trust agreement, loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise, license,
judgment, order, notice, decree, statute, law, ordinance, rule or regulation
applicable to such Shareholder or to such Shareholder’s property or assets.

(c) Such Shareholder is the record and beneficial owner of and has good and
marketable title to the Shares set forth opposite such Shareholder’s name on
Schedule A hereto, free and clear of any and all security interests, liens,
changes, encumbrances, equities, claims, options or limitations of whatever
nature and free of any other limitation or restriction (including any
restriction on the right to vote, sell or otherwise dispose of such Shares),
other than any of the foregoing that would not prevent or delay such
Shareholder’s ability to perform such Shareholder’s obligations hereunder. Such
Shareholder does not own, of record or beneficially, any shares of capital stock
of the Company other than the Shares set forth opposite such Shareholder’s name
on Schedule A hereto. The Shareholder has, and will have at the time of any
applicable shareholder meeting, the sole right to vote or direct the vote of, or
to dispose of or direct the disposition of, such Shares, and none of the Shares
is subject to any agreement, arrangement or restriction with respect to the
voting of such Shares that would prevent or delay the Shareholder’s ability to
perform its obligations hereunder. There are no agreements or arrangements of
any kind, contingent or otherwise, obligating such Shareholder to Transfer, or
cause to be Transferred, any of the Shares set forth opposite such Shareholder’s
name on Schedule A hereto and no person has any contractual or other right or
obligation to purchase or otherwise acquire any of such Shares.

10. Representations and Warranties of the Company. The Company represents and
warrants to the Shareholder as follows: The Company is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of California and has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement by the Company and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
the Board, and no other corporate proceedings on the part of the Company are
necessary to authorize the execution, delivery and performance of this Agreement
and the consummation of

 

5



--------------------------------------------------------------------------------

the transactions contemplated hereby. The Company has duly and validly executed
this Agreement, and this Agreement constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether
enforceability is considered in a proceeding in equity or at law).

11. Termination. This Agreement shall terminate upon the earliest to occur of:

(a) the Expiration Date;

(b) the date on which no Shareholder (nor any of its Affiliates) holds any
Shares or any other securities of the Company;

(d) the liquidation, dissolution or winding up of the Company; and

(e) upon mutual agreement of such parties as would be required to amend this
Agreement.

12. No Liability for Election of Directors. None of the parties hereto and no
officer, director, stockholder, partner, employee or agent of any party makes
any representation or warranty as to the fitness or competence of the nominee of
any party hereunder to serve on the Board by virtue of such party’s execution of
this Agreement or by the act of such party in voting for such nominee pursuant
to this Agreement.

13. Amendments and Waivers. Any term hereof may be amended and the observance of
any term hereof may be waived (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of (a) the
Company and (b) the holders of at least a majority of the Acquisition Shares.

14. Enforceability/Severability. The parties hereto agree that each provision of
this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law. If any provision of this Agreement shall
nevertheless be held to be prohibited by or invalid under applicable law,
(a) such provision shall be invalid only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement and (b) the parties shall, to the extent
permissible by applicable law, amend this Agreement so as to make effective and
enforceable the intent of this Agreement.

15. Governing Law. The internal laws of the State of California, irrespective of
its conflicts of law principles, shall govern the validity of this Agreement,
the construction of its terms, and the interpretation and enforcement of the
rights and duties of the parties hereto.

16. Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors and assigns of the parties hereto, including
any successor to, or assignee of, all or substantially all of the business and
assets of a party.

 

6



--------------------------------------------------------------------------------

17. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be either hand delivered in person,
sent by facsimile, sent by electronic mail, sent by certified or registered
first-class mail, postage pre-paid, or sent by nationally recognized express
courier service. Such notices and other communications shall be effective upon
receipt if hand delivered or sent by facsimile or electronic mail, three
(3) business days after mailing if sent by mail, and one (1) business day after
dispatch if sent by next-day courier service, to the following addresses, or
such other addresses as any party may notify the other parties in accordance
with this Section 17:

If to the Company:

Overland Storage, Inc.

9112 Spectrum Center Boulevard

San Diego, CA 92123

Attention: Eric L. Kelly, Chief Executive Officer

Facsimile: +1 (858) 495 4267

with a copy (which shall not constitute notice) to:

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, CA 95014

Attention: Steven Tonsfeldt, Esq.

                Paul L. Sieben, Esq.

Facsimile: +1 (650) 473-2601

If to the Shareholder:

FBC Holdings S.à r.l.

46A, avenue J.F. Kennedy

L-1855 Luxembourg

Grand Duchy of Luxembourg

Attention:        The Managers

Telephone:      +352 42 71711

Facsimile:        +352 42 1961

with a copy (which shall not constitute notice) to:

Reed Smith LLP

The Broadgate Tower

20 Primrose Street

London EC2A 2RS

Attention:        Georgia M. Quenby

Fax No.:          +44 20 3116 3999.

 

7



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other in any manner by any oral or
written representations, warranties, covenants and agreements except as
specifically set forth herein. Each party expressly represents and warrants that
it is not relying on any oral or written representations, warranties, covenants
or agreements outside of this Agreement.

19. Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party hereunder, upon any breach, default
or noncompliance under this Agreement shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of any similar breach, default or
noncompliance thereafter occurring. It is further agreed that any waiver,
permit, consent or approval of any kind or character on any party’s part of any
breach, default or noncompliance under the Agreement or any waiver on such
party’s part of any provisions or conditions of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, by law or otherwise afforded
to parties hereunder, shall be cumulative and not alternative.

20. Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

22. Specific Enforcement. Each party hereto agrees that its obligations
hereunder are necessary and reasonable to protect the other parties to this
Agreement, and each party expressly agrees and understands that monetary damages
would inadequately compensate an injured party for the breach of this Agreement
by any party, that this Agreement shall be specifically enforceable, and that,
in addition to any other remedies that may be available at law, in equity or
otherwise, any breach or threatened breach of this Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order, without the
necessity of proving actual damages. Further, each party hereto waives any claim
or defense that there is an adequate remedy at law for such breach or threatened
breach.

23. Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year hereinabove first written.

 

COMPANY: OVERLAND STORAGE, INC. By:   /s/ Eric L. Kelly Name: Eric L. Kelly
Title: President and Chief Executive Officer SHAREHOLDER: FBC HOLDINGS S.À R.L.
/s/ Fabrice Rota Name: Manacor (Luxembourg) S.A. Title: Manager A /s/ James H.
Tucker Name: Cyrus Capital Partners, L.P. Title: Manager B

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

SHAREHOLDER

 

Shareholder    Shares FBC Holdings S.à r.l., a Luxembourg private limited
liability company (société à responsabilité limitée) having its registered
office at L-1855 Luxembourg, 46A, avenue J.F. Kennedy    47,152,630